962 So.2d 353 (2007)
Cristina I. REYES, Appellant,
v.
BISCAYNE ASSOCIATES, LLC and Florida Unemployment Appeals Commission, Appellees.
No. 3D07-418.
District Court of Appeal of Florida, Third District.
July 11, 2007.
Cristina I. Reyes, in proper person.
John D. Maher, Deputy General Counsel, Tallahassee; Frederick Charles Sake, Miami Beach, for appellees.
Before GREEN, WELLS, and CORTIÑAS, JJ.
PER CURIAM.
Affirmed. See Givens v. Fla. Unemployment Appeals Comm'n, 888 So.2d 169 (Fla. 3d DCA 2004); Hines v. Dep't of Labor & Employment Sec., 455 So.2d 1104 (Fla. 3d DCA 1984).